DETAILED ACTION
	This office action is in response to the continuation application (CON) filed on April 23, 2021.  This application is a CON of 16/782,247, which has matured into U.S. Patent No. 10,989,889 B2.
Claims 1-12 are pending, with claim 1 as the sole independent.
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on May 26, 2021, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The drawings (thirteen (13) pages) were received on April 23, 2021.  These drawings are acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,146,023 B2 (also to Douglas et al.) Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations found in pending independent claim 1 are either found verbatim in allowed independent claim 1 of the ‘023 patent, or made reasonably obvious based on having a right/left side and having two cable radius limiters at each side.  Note that allowed claim 1 of ‘023 contains “the drawer defining lateral sides”, which makes obvious the addition of “a right side” and “a left side” in pending claim 1.  Further, simply adding a 2nd cable radius limiter on each side of the panel is merely duplicating the (single) part of the “cable radius limiter” feature found in claim 1 of the ‘023 patent.   Accordingly, presented claim 1 is obvious over claim 1 of ‘023, standing alone, and based on common skill in the art.  Regarding pending claim 2, see claim 2 of ‘023.  Regarding pending claims 3 and 9, see claim 1 of ‘023 and the other features defined for the “curved cable trough” feature.  Regarding pending claims 4-8, see claim 4-8 the ‘023 patent.  Regarding pending claims 10-12, note a plurality of drawers in the parent ‘023 application, and also considered common skill to add multiple or distinct layers of the same base drawer of ‘023.  Further of note in claims 11-12 is having “fiber optic device” (claim 11) or selected from a large set is an obvious design choice of obviate this double patenting rejection.

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Conclusion
Applicant may file a timely terminal disclaimer relating to obvious double patenting rejections of claims 1-12 to the 10,146,023 B2 parent patent.  Other than the double patenting rejection found herein, there is no other prior art of record that either anticipates or makes reasonably obvious current independent claim 1.  

The prior art made of record and relied upon for the office action herein is considered pertinent to applicant's disclosure: PTO-892 form references A and B.  Reference A is the parent patent ‘889, while Reference B to Trebesch ‘988 is pertinent to the invention of a fiber management panel.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Daniel Petkovsek/
Primary Examiner, Art Unit 2874
November 15, 2021